Mr. Justice Hutchison
delivered the opinion of the court.
Section 250 of the Code of Criminal Procedure provides that on a trial for rape and certain other crimes the defendant cannot be convicted upon the testimony of the woman unless her testimony is corroborated by other evidence.
In the instant case the court charged the jury as follows:
“Gentlemen of the Jury: This is a ease where no evidence has been introduced by the defense and it is your duty to consider the evidence for the prosecution and decide whether or not it is sufficient to convince you of the guilt of the defendant beyond a reasonable doubt.
“The testimony of one witness who is worthy of entire belief is sufficient proof of any act except perjury or treason. In this case the testimony of a single witness as to any material fact is sufficient proof of such fact if that witness deserves entire credit; that is, if you believe that his statements are true, and provided that his testimony is corroborated by other proof.”
The fiscal of this court very properly recommends a reversal.
At the close of the testimony for the prosecution, counsel for the defense announced that he had no evidence save the statement of the defendant, which would not be offered.
In the circumstances it would have been the better practice for the court to tell the jury in connection with the reference made to the absence of any evidence for the defense that it was the privilege of the defendant not to take the stand and that his failure to testify should not be regarded *159as an incriminating circumstance, the burden being npon the prosecution to establish his gnilt beyond a reasonable donbt without regard to such omission.
Inadvertent neglect to charge on this point, however, in the absence of any suggestion by the defense in the court below or other indication in the record of possible prejudice, would hardly be ground for reversal.
But we are constrained to- agree with the fiscal that the failure to give a more specific instruction as to the necessity for corroboration of the testimony given by the alleged victim is too serious a matter to be overlooked.
The judgment appealed from must be reversed and the case remanded for further proceedings.

jReversed and, remanded.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.